Order of the City Court of Yonkers, dismissing complaint as against respondent Stancs, and judgment entered thereon, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondents to answer within ten days from the entry of the order hereon. The second cause of action in the amended complaint is sufficient (Ochs v. Woods, 221 N. Y. 335); so also is the third cause of action. (Hornstein v. Podwitz, 254 id. 443.) There is no misjoinder of parties defendant. (Civ. Prac. Act, §§ 211, 212.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.